NO. 07-01-00452-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

MARCH 19, 2002
______________________________

JOSE VALLES, INDIVIDUALLY AND AS ADMINISTRATOR OF THE ESTATE OF
MARIA VALLES, AND ON BEHALF OF JOHNNY JOE VALLES, ELIGIO VALLES,
CARMEN PEREZ, ROSA VALLES AND HECTOR VALLES,


		Appellant


v.

ALAN ABEL, M.D. AND COVENANT HEALTH SYSTEM, 


		Appellee

_________________________________

FROM THE 242ND DISTRICT COURT OF HALE COUNTY COUNTY;

NO. B31551; HON. EDWARD SELF, PRESIDING
_______________________________

Before BOYD, C.J., QUINN and REAVIS, J.J.
     Pending is the motion of appellant, Jose Valles, Individually and as Administrator of the
Estate of Maria Valles and Johnny Joe Valles, Eligio Valles, Carmen Perez, Rose Valles
and Hector Valles, to dismiss the appeal.  Appellants represent that they no longer desire
to appeal given that "the Texas Supreme Court has issued an opinion which Appellants
believe is dispositive of this appeal and which supports the trial court's action in granting
a motion for summary judgment . . ."  Notice of said motion was forwarded to appellee's
counsel, Jim Hund, on March 4, 2002, and, to date, the Court has not heard any opposition
of said motion by Mr. Hund.  Accordingly, the motion is granted and the appeal is
dismissed pursuant to Texas Rule of Appellate Procedure 42.1(a)(2).  
     Having dismissed the appeal at the personal request of the appellant, no motion for
rehearing will be entertained, and the mandate will issue forthwith. 
 

									Per Curiam
 
Do not publish.

P="BR2">